Matter of People of the State of N.Y. ex rel. Farbman v Simon (2018 NY Slip Op 01872)





Matter of People of the State of N.Y. ex rel. Farbman v Simon


2018 NY Slip Op 01872


Decided on March 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2018

Friedman, J.P., Richter, Mazzarelli, Kapnick, Gesmer, JJ.


45147/17 -457 5044/17 6030

[*1] In re The People of the State of New York, ex rel. Allen Farbman, etc., Petitioner-Appellant,
vDina Simon, etc. Respondent-Respondent.


Seymour W. James, Jr., The Legal Aid Society, New York (Elizabeth Bender of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Samuel David of counsel), for respondent.

Judgment (denominated an order), Supreme Court, New York County (Daniel P. FitzGerald, J.), entered May 26, 2017, denying the petition for a writ of habeas corpus, unanimously modified, on the law, and the writ granted to the extent of waiving the surety inspection, and otherwise affirmed, without costs.
Upon our review of the record, and considering the factors set forth in CPL 510.30(2)(a), we find that the court did not abuse its discretion in setting bail of $50,000 secured surety bond or cash. However, we waive the surety inspection since the requirements for ordering a surety inspection were not met (see  CPL 520.30[1]).
We have considered petitioner's remaining contentions and find them unavailing.M-457 - People ex rel. Farbman v Simon  Motion for leave to amend the caption, seal the briefs, and replace petitioner's name with initials denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 20, 2018
CLERK